Citation Nr: 0412930	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-06 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1971 to September 1976.  Service in Vietnam is 
indicated by the evidence of record.  Additional service in 
the United States Army Reserves is indicated by the evidence 
of record.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in August 2003.  A 
transcript of that hearing has been associated with the 
claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

After having reviewed the veteran's VA claims folder, and for 
reasons stated immediately below, the Board believes that a 
remand is necessary.

The available service records in the claims file support the 
veteran's contentions that he injured his right ankle on June 
11, 1999 while serving with his Reserve unit at the MacGregor 
Range in New Mexico.  These records also show that the injury 
was sustained in the line of duty.  See Statement of Medical 
Examination and Duty Status, DA Form 2173, dated June 11, 
1999.  Moreover, two VA medical examination reports on file 
reflect that he has a current disability of the right ankle: 
on a VA joints examination conducted in May 2000 he was 
diagnosed with a right ankle sprain.  There is not of record 
a medical opinion which addresses whether the current right 
ankle disability was related to the June 1999 injury based on 
review of the evidence in the veteran's claims file.  Under 
these circumstances, a medical nexus opinion is necessary.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2003) [a medical examination and/or 
nexus opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  With the veteran's cooperation and 
assistance, the VBA should obtain any 
additional relevant medical records which 
are not already associated with his VA 
claims folder, to include any recent 
reports of examination and treatment of 
his right ankle.

2.  VBA should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be examined for the 
purpose of addressing the nature and 
etiology of the right ankle disorder for 
which service connection is being sought.  
The veteran's VA claims file must be sent 
to the examiner for review in conjunction 
with the examination.  The examiner 
should determine whether the veteran has 
a current disability of the right ankle 
and if so to render a diagnosis or 
diagnoses.  The examiner should also 
render an opinion addressing whether it 
is at least as likely as not that any 
current disability of the right ankle was 
incurred in or aggravated by the 
veteran's military service, to include 
the June 1999 injury.  The report of the 
examination should be associated with the 
veteran's VA claims file.

3.  Thereafter, after undertaking any 
other development deemed to be 
appropriate, VBA should readjudicate the 
issue on appeal.  A supplemental 
statement of the case should be prepared 
if any benefit sought on appeal remains 
denied.  The veteran and his 
representative should be provided with 
the supplemental statement of the case, 
and an appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


